       Case 1:21-cv-01862-JSR Document 11 Filed 03/05/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------x
RAFAEL ANTONIO GARAVITO-GARCIA,      :
                                     :
          Petitioner,                :
                                     :
                                     :             21 Cv. 1862 (JSR)
          -v-                        :
                                     :             ORDER
                                     :
UNITED STATES OF AMERICA,            :
                                     :
                                     :
          Respondent.                :
-------------------------------------x

JED S. RAKOFF, U.S.D.J.

      In July 2015, the Court sentenced petitioner Rafael Antonio

Garavito-Garcia to 300 months’ imprisonment. See 12-cr-839-1, Dkt.

No. 109. On August 14, 2020, petitioner, who is incarcerated in

the Federal Medical Center, Rochester, in Minnesota, filed the

instant petition for a writ of habeas corpus in the United States

District Court for the District of Minnesota. Dkt. No. 1. Ground

One of the petition alleged that the general counsel of the Federal

Bureau of Prison failed “to review the recommendation by the Warden

of   FMC-Rochester   and   the   Compassionate    Release   Committee   to

release petitioner pursuant to [18 U.S.C. § 3582 as] amended by

the First Step Act of 2018.” Dkt. No. 1. The petition seeks “relief

pursuant to 18 USC 3582 Compassionate Release.” Id.

      Construing Ground One as a motion for compassionate release,

Magistrate Judge Katherine Menendez recommended transferring the




                                    1
      Case 1:21-cv-01862-JSR Document 11 Filed 03/05/21 Page 2 of 2



petition to this District      -- where petitioner was originally

sentenced -- “for the limited purpose of considering Ground One.”

See Order and Report and Recommendation, Dkt. No. 6, at 6, 14.

Chief Judge John R. Tunheim adopted Magistrate Judge Menendez’s

recommendation. Dkt. No. 7. The petition was thereafter assigned

to the undersigned.

     The representation of the petitioner in the above-captioned

matter is assigned to C.J.A. attorney on duty today, March 5, 2021,

John Diaz, Esq., for the purposes of supplementing, if deemed

necessary, the pro se motion for compassionate release. Counsel

for the defense and the Government are directed to jointly call

Chambers on Monday, March 8, 2021 at 11:00 a.m. to set up a briefing

schedule for the motion.

     SO ORDERED.

Dated: New York, NY                          ______________________
       March 5, 2021                         JED S. RAKOFF, U.S.D.J.




                                   2
